Citation Nr: 0207625	
Decision Date: 07/11/02    Archive Date: 07/17/02

DOCKET NO.  02-01 084	)	DATE
	)
	)


THE ISSUE

Whether the May 2, 1986 decision of the Board of Veterans' 
Appeals (Board) that denied service connection for an 
acquired psychiatric disorder, to include post-traumatic 
stress disorder (PTSD), should be reversed or revised on the 
grounds of clear and unmistakable error (CUE).

(The issue of entitlement to an effective date earlier than 
April 23, 1992, for the grant of service connection for PTSD 
is the subject of a separate decision of the Board.)


REPRESENTATION

Moving party represented by:  Robert V. Chisholm, Attorney


ATTORNEY FOR THE BOARD

Kathleen Reardon Fletcher, Counsel



INTRODUCTION

The veteran served on active duty from November 1966 to 
November 1969.

This matter arises as an exercise of the Board's original 
jurisdiction under 38 U.S.C.A. § 7111 pursuant to a January 
2002 motion by the moving party (hereinafter the veteran) 
alleging CUE in a May 2, 1986 decision, wherein the Board 
denied service connection for an acquired psychiatric 
disorder, to include PTSD.  By means of a letters dated in 
February 2002, the Board notified the veteran of applicable 
laws and regulations, and provided his attorney with the 
opportunity to file a relevant response, including a request 
to review the claims file prior to filing a further response.  
See 38 C.F.R. § 20.1405(a)(2) (2001).  In a letter dated in 
February 2002, the veteran's attorney provided written 
argument pertaining to the CUE motion.


FINDINGS OF FACT

1.  In a May 2, 1986 decision, the Board denied service 
connection for an acquired psychiatric disorder, to include 
PTSD.

2.  The veteran has not established, without debate, that the 
correct facts, as they were known at the time of the Board's 
May 2, 1986 decision, were not before the Board, or that the 
Board ignored or incorrectly applied the applicable statutory 
and regulatory provisions existing at that time; and that, 
but for any such alleged error, the outcome of the decision 
would have been different.


CONCLUSION OF LAW

Clear and unmistakable error in the May 2, 1986 Board 
decision that denied service connection for an acquired 
psychiatric disorder, to include PTSD, has not been 
established.  38 U.S.C.A. § 7111 (West 1991 & Supp. 2001); 38 
C.F.R. §§ 20.1400, 20.1403, 20.1411 (2001).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

At the outset, the Board notes that, during the pendency of 
this appeal, the Veterans Claims Assistance Act of 2000 
(VCAA), Pub. L. No. 106-475, 114 Stat. 2096 (2000), was 
signed into law.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, and 
5107 (West Supp. 2001).  This liberalizing law is applicable 
to this appeal.  See Karnas v. Derwinski, 1 Vet. App. 308, 
312-13 (1991).  To implement the provisions of the law, the 
VA promulgated regulations published at 66 Fed. Reg. 45,620 
(Aug. 29, 2001) (to be codified at 38 C.F.R. §§ 3.102, 
3.156(a), 3.159, 3.326(a)).  The Act and implementing 
regulations essentially eliminate the concept of the well-
grounded claim.  38 U.S.C.A. § 5107(a) (West Supp. 2001); 66 
Fed. Reg. 45,620 (Aug. 29, 2001 (to be codified as amended at 
38 C.F.R. § 3.102).  They also include an enhanced duty on 
the part of VA to notify a claimant of the information and 
evidence needed to substantiate a claim.  38 U.S.C.A. § 5103 
(West Supp. 2001); 66 Fed. Reg. 45,620 (Aug. 29, 2001) (to be 
codified at 38 C.F.R. § 3.159(b)).  In addition, they define 
the obligation of VA with respect to its duty to assist the 
claimant in obtaining evidence.  38 U.S.C.A. § 5103A (West 
Supp 2001); 66 Fed. Reg. 45,620 (Aug. 29, 2001) (to be 
codified at 38 C.F.R. § 3.159(c)).

The current motion before the Board is based upon the 
veteran's assertion that CUE was committed in a prior Board 
decision.  The Board points out that in Livesay v. Principi, 
14 Vet. App. 324 (2001), the United States Court of Appeals 
for Veterans Claims (Court) concluded that the VCAA is not 
applicable to CUE motions.  The Court noted: 

While the VCAA is potentially applicable 
to all pending claims, as held in 
Holliday v. Principi, 14 Vet. App. 280 
(2001), and where applicable prudence 
dictates that VA and not the Court decide 
in the first instance what impact the 
VCAA has upon a claim, where the VCAA can 
have no application as a matter of law 
the Court not only may, but must so hold.  
This is such a situation, as CUE [clear 
and unmistakable error] claims are not 
conventional appeals, but rather are 
requests for revision of previous 
decisions.  CUE is fundamentally 
different from any other kind of action 
in the VA adjudicative process.  A 
litigant alleging CUE is not pursuing a 
claim for benefits, but rather is 
collaterally attacking a final decision.  
While CUE, when demonstrated, may result 
in reversal or revision of a final 
decision on a claim for benefits, it is 
not by itself a claim for benefits.  
Thus, a "claimant," as defined by 
38 U.S.C. § 5100, cannot encompass a 
person seeking a revision of a final 
decision based upon CUE pursuant to 
38 U.S.C. §§ 5109A and 7111.  As a 
consequence, VA's duties to notify and 
assist contained in the VCAA are not 
applicable to CUE motions.

In view of the foregoing, and in light of the nature, and 
scope of review, of CUE claims, addressed in more detail 
below, the Board will render its decision on the CUE motion 
before it at this juncture.  


I.  Factual Background

The veteran served on active duty from November 1966 to 
November 1969.  The veteran's DD Form 214 notes that he 
served for 1 year in the Republic of Vietnam, from March 1968 
to March 1969.  His military specialty was water craft 
operator.

A January 1968 service medical records notes that the veteran 
was seen with complaints of insomnia.  A June 1969 service 
medical record notes that the veteran was seen with 
complaints of anorexia, insomnia, nightmares and a lack of 
enthusiasm for his work.  The examiner noted that the veteran 
was not suicidal, and did not appear depressed, although his 
affect was slightly flat.  The veteran was referred for a 
mental health consultation.  A July 1969 mental health 
evaluation notes the veteran's 3-4 month history of anorexia, 
insomnia, nightmares and lack of enthusiasm for his work.  
The veteran stated that seemingly minor problems were causing 
him to worry excessively.  He further stated that, since his 
return from Vietnam, his life seemed unusually complicated 
and confusing.  The examiner noted that the veteran "was in 
some relatively tense circumstances in Vietnam," and was 
just now beginning to get over the fear and tension he felt 
during that time.  The examiner further noted that the 
veteran had some past trouble sleeping because of nightmares, 
but that was no longer a problem.  The examiner explained to 
the veteran that it was quite common for Vietnam returnees to 
experience some lingering anxiety and occasional nightmares 
for a period of time after coming stateside, and that this 
problem would gradually disappear.  Upon examination, there 
was no evidence of severe depression, suicidal thinking, or 
other manifestations of a developing psychotic process.  
Throughout the interview, the veteran was cooperative, 
logical, relevant and spontaneous.  Diagnosis was mild 
situational reaction, now in remission.  In an October 1969 
report of medical history, the veteran denied frequent 
trouble sleeping, frequent or terrifying nightmares, 
depression or excessive worry, and nervous trouble of any 
sort.  An October 1969 separation examination report is 
negative for complaints or findings of a psychiatric 
disorder; psychiatric clinical evaluation was normal.

In March 1984, the veteran submitted a claim for service 
connection for delayed stress (PTSD).  He stated that 
following his discharge from service, he began to have 
nightmares out his combat experiences in Vietnam.  He also 
stated that he planned to receive psychiatric treatment at 
the Martinsburg VA Medical Center (VAMC).

A hospitalization report from the Martinsburg VAMC notes that 
the veteran was admitted in June 1984 after a brief 
hospitalization for a suicide attempt.  Examination revealed 
the veteran's complaints of anxiety, severe insomnia, 
palpitations and hyperventilation.  The veteran also had 
depressive symptoms, including helpless feelings, sad mood, 
crying spells and recent suicidal ideation.  Stomach problems 
and poor eating was attributed to discomfort rather than 
anorexia.  Assessment upon discharge in July 1984 included 
anxiety and depressive disorder.  Medication was prescribed 
and follow-up counseling was recommended.

A September 1984 VA examination report notes the veteran's 
complaints of insomnia, depression, anxiety and 
"flashbacks."  The veteran also stated that he was unable 
to cope with people or day-to-day problems.  On psychiatric 
examination, the veteran was interviewed and his claims file 
was reviewed by the examiner.  It was noted that the veteran 
had been seen during service with complaints of anorexia, 
insomnia and nightmares related to his Vietnam experience.  
It was also noted that, following service, the veteran had 
been hospitalized twice at a VA facility in the past year, 
primarily for anxiety and depression, although a secondary 
diagnosis of PTSD was made on at least one occasion.  The 
examiner noted that the veteran still had some PTSD symptoms, 
but they were not prominent and they were not the present 
major problems.  These symptoms included occasional (several 
times a week) nightmares about the war, insomnia, some 
survival guilt, poor concentration , avoiding talking about 
the war and discomfort when watching movies about Vietnam.  
The examiner noted that the veteran's primary problem at 
present was anxious depression.  The examiner further noted 
that the veteran had been married for 14 years, had 4 
children, had no hobbies or friends and was unable to work 
because of his "low mood."  Upon mental status examination, 
the veteran was depressed, but alert, articulate and 
appropriate.  He was oriented times three.  Recent and remote 
memory was intact.  Arithmetic and judgment were intact.  
Suicidal thoughts were present.  The veteran had no 
hallucinations or delusions.  Diagnostic impression was 
severe depressive neurosis (dysthymic disorder).  The 
examiner stated, "The veteran's PTSD type symptoms are not 
the primary problem and, while clinically relevant, do not 
constitute a free-standing diagnosis in my opinion."  The 
examiner also stated that the veteran's "more general 
problems with anxiety and depression seem clearly documented 
in the [service medical records]."

By rating decision dated in October 1984, the RO denied 
service connection for PTSD and depressive neurosis.  The 
veteran appealed this decision.

By decision dated in May 2, 1986, the Board denied the 
veteran's claim of service connection for an acquired 
psychiatric disorder, to include PTSD.  In the decision, the 
Board determined that a chronic psychiatric disorder was not 
present during service-the mild situational reaction noted 
during service was transitory in nature and resolved without 
residuals prior to the veteran's separation-and the 
veteran's current depressive neurosis was first discerned 
many years after his military service.  The Board further 
determined that the veteran was not currently suffering from 
PTSD as a result of his service in Vietnam.  Therefore, the 
Board concluded that a chronic psychiatric disorder, to 
include PTSD, was not incurred in or aggravated by active 
military service.

In January 2002, a motion was received from the veteran and 
his attorney alleging CUE in the May 2, 1986 Board decision.  
In statements received by the Board in January and February 
2002, the veteran's attorney argued that the Board failed to 
apply the presumption of soundness and/or the presumption of 
aggravation.  Specifically, it was noted that the veteran had 
no psychiatric problems until military service and that a 
1984 VA examination report related a current psychiatric 
diagnosis to the veteran's military service.

In addition, the veteran's attorney argued that there was CUE 
in the Board's decision because VA did not obtain all of the 
veteran's VA and private treatment records from 1984.  He 
maintained that this failure to obtain records, which note a 
diagnosis of PTSD in 1984, constitutes grave procedural error 

Furthermore, the veteran's attorney argued that the Board 
failed to apply the extant regulatory provisions, 
specifically 38 C.F.R. §§ 3.303(d), 4.125 and 4.128.  He 
maintained that if the Board had applied these regulations, 
service connection would have been granted for anxiety and 
depressive neurosis.

Finally, the veteran's attorney maintained that the Board's 
decision contained CUE because it failed to specifically 
address the issue of service connection for anxiety.

II.  Analysis

A Board decision is subject to revision on the grounds of CUE 
and must be reversed or revised if evidence establishes such 
error.  38 U.S.C.A. § 7111(a).  Review to determine whether 
CUE exists in a case may be instituted by the Board on its 
own motion, or upon request of a claimant at any time after 
the decision is made.  38 U.S.C.A. § 7111(c) and (d).  A 
request for revision is to be submitted directly to the Board 
and decided by the Board on the merits, 38 U.S.C.A. 
§ 7111(e), and a claim filed with the Secretary requesting 
such reversal or revision is to be considered a request to 
the Board, 38 U.S.C.A. § 7111(f).

Motions for review of Board decisions on the grounds of CUE 
are adjudicated pursuant to regulations published by VA in 
January 1999.  38 C.F.R. §§ 20.1400-1411.  According to 
regulation, CUE is "the kind of error, of fact or law, that 
when called to the attention of later reviewers compels the 
conclusion, to which reasonable minds could not differ, that 
the result would have been manifestly different but for the 
error."  38 C.F.R. § 20.1403(a); see Fugo v. Brown, 6 Vet. 
App. 40, 43 (1993).  Generally, CUE is present when either 
the correct facts, as they were known at the time, were not 
before the Board, or the statutory and regulatory provisions 
extant at the time were ignored or incorrectly applied.  
Review for CUE in a prior Board decision must be based on the 
record and the law that existed when the decision was made.  
38 C.F.R. § 20.1403(b); see Russell v. Principi, 3 Vet. App. 
310, 314 (1992).

In Russell, the Court propounded a three-pronged test for 
determining when there is CUE present in a prior decision.  
These are (1) either the correct facts, as they were known at 
the time, were not before the adjudicator (i.e., more than a 
simple disagreement as to how the facts were weighed or 
evaluated) or the statutory or regulatory provisions extant 
at the time were incorrectly applied; (2) the error must be 
undebatable and of the sort which, had it not been made, 
would have manifestly changed the outcome at the time it was 
made; and (3) a determination that there was CUE must be 
based on the record and law that existed a the time of the 
prior adjudication in question.  Russell, 3 Vet. App. at 313-
14.  See also Damrel v. Brown, 6 Vet. App. 242 (1994).  

In Fugo, the Court refined and elaborated on the definition 
of CUE and pleading requirements, stating:

CUE is a very specific and rare kind of 
'error.'  It is the kind of error, of 
fact or of law, that when called to the 
attention of later reviewers compels the 
conclusion, to which reasonable minds 
could not differ, that the result would 
have been manifestly different but for 
the error.  ... If a claimant-appellant 
wishes to reasonably raise CUE there must 
be some degree of specificity as to what 
the alleged error is and, unless it is 
the kind of error ... that, if true, 
would be CUE on its face, persuasive 
reasons must be given as to why the 
result would have been manifestly 
different but for the alleged error.  It 
must be remembered that there is a 
presumption of validity to otherwise 
final decisions, and that where such 
decisions are collaterally attacked, and 
a CUE claim is undoubtedly a collateral 
attack, the presumption is even stronger.

Fugo, 6 Vet. App. at 43-44.  Thus, as a threshold matter, a 
claimant must plead CUE with sufficient particularity.  Only 
if this threshold requirement is met does the Board have any 
obligation to address the merits of the CUE claim.  See 
Phillips v. Brown, 10 Vet. App. 25 (1997) (distinguishing 
denial of CUE due to pleading deficiency and denial of CUE on 
merits); Luallen v. Brown, 8 Vet. App. 92 (1995) (same).

The applicable regulations further provide that to warrant 
revision of a Board decision on the grounds of CUE, there 
must have been an error in the Board's adjudication of the 
appeal which, had it not been made, would have manifestly 
changed the outcome when it was made; if it is not absolutely 
clear that a different result would have ensued, the error 
complained of cannot be clear and unmistakable.  38 C.F.R. 
§ 20.1403(c).  Examples of situations that are not clear and 
unmistakable include: (1) changed diagnosis - a new diagnosis 
that "corrects" an earlier diagnosis considered in a Board 
decision; (2) duty to assist - the Secretary's failure to 
fulfill the duty to assist under 38 U.S.C.A. § 5107(a); and, 
(3) evaluation of evidence - a disagreement as to how the 
facts were weighed or evaluated.  38 C.F.R. § 20.1403(d).  
Moreover, CUE does not include the otherwise correct 
application of a statute or regulation where, subsequent to 
the Board decision challenged, there has been a change in the 
interpretation of the statute or regulation.  38 C.F.R. 
§ 20.1403(e).

With those considerations in mind, the Board will consider 
the merits of the veteran's claim of CUE in the Board's May 
2, 1986 decision.  

In general, under pertinent law and VA regulations, service 
connection may be established for disability resulting from 
personal injury suffered or disease contracted in line of 
duty, or for aggravation of a pre-existing injury or disease 
in line of duty.  38 U.S.C.A. § 1110 (West 1991); 38 C.F.R. 
§ 3.303 (2001).  Applicable regulation also provides that 
service connection may be granted for any disease diagnosed 
after discharge, when all the evidence, including that 
pertinent to service, establishes that the disease was 
incurred in service.  38 C.F.R. § 3.303(d) (2001).

A veteran who served during a period of war or during 
peacetime service after December 31, 1946, is presumed in 
sound condition except for defects noted when examined and 
accepted for service.  Clear and unmistakable evidence that 
the disability manifested in service existed before service 
will rebut the presumption.  38 U.S.C.A. §§ 1111, 1137 (West 
1991); 38 C.F.R. § 3.304(b) (2001).  The laws and regulations 
in effect at the time of the disputed Board decision were to 
the same effect.

The regulations pertaining to mental disorders in effect at 
the time of the Board's 1986 decision also include the 
following provisions: 

The field of mental disorders represents 
the greatest possible variety of 
etiology, chronicity and disabling 
effects, and requires differential 
consideration in these respects.  These 
sections under mental health disorders 
are concerned with the rating of 
psychiatric conditions and specifically 
psychotic, psychoneurotic and 
psychophysiologic disorders, as well as 
mental disorders accompanying organic 
brain disease.  Advances in modern 
psychiatry during and since World War II 
have been rapid and profound and have 
extended to the entire medical profession 
a better understanding of and deeper 
insight into the etiological factors, 
psychodynamics, and psychopathological 
changes which occur in mental disease and 
emotional disturbances.  The psychiatric 
nomenclature employed is based upon the 
Diagnostic and Statistical Manual of 
Mental Disorders, 1968 Edition, American 
Psychiatric Association.  It limits 
itself to the classification of 
disturbances of mental functioning.  To 
comply with the fundamental requirements 
for rating psychiatric conditions, it is 
imperative that rating personnel 
familiarize themselves thoroughly with 
this manual (American Psychiatric 
Association Manual, 1968 Edition) which 
will be hereinafter referred to as the 
APA manual.

38 C.F.R. § 4.125 (1985).

The applicable legal authority also provided that rating 
boards encountering a change of diagnosis will exercise 
caution in the determination as to whether a change in 
diagnosis represents no more than a progression of an earlier 
diagnosis, an error in a prior diagnosis, or possibly a 
disease entity independent of the service-connected 
psychiatric disorder.  38 C.F.R. § 4.128 (1985).

Considering the record and the laws and regulations at the 
time of the Board's May 2, 1986 decision, as well as the 
laws, regulations, and case law governing CUE claims, the 
Board must conclude that CUE in the Board decision under 
consideration has not been established.

As indicated above, the evidence of record at the time of the 
1986 decision showed that the veteran was seen with 
complaints of anorexia, insomnia, nightmares and lack of 
enthusiasm for his work during service.  At that time, mental 
health examination revealed no evidence of severe depression, 
suicidal thinking, or other manifestations of a developing 
psychotic process.  The examiner noted that the veteran had 
mild situational reaction, currently in remission.  A 
separation examination conducted several months later 
revealed no complaints or findings of a psychiatric disorder.  
Thereafter, following the veteran's discharge from service in 
1969, the first post-service evidence of psychiatric 
complaints was in 1984.  Specifically, a June 1984 VA 
hospitalization report notes diagnoses of anxiety and 
depressive disorder.  Thereafter, the veteran was afforded a 
VA psychiatric examination in September 1984.  The examiner 
noted that the veteran had symptoms of PTSD, but no free-
standing diagnosis of the same.  Diagnostic impression was 
severe depressive neurosis.  In addition, the examiner 
commented that the veteran's service medical records clearly 
document the veteran's general problems with anxiety and 
depression.

Based on all of the evidence of record, the RO denied service 
connection as the evidence as a whole showed no objective 
evidence of a recognizable stressor and current diagnosis of 
PTSD.  The RO further found that although the veteran had 
recently been diagnosed with a psychiatric disability, there 
was no evidence of a definitive clinical diagnosis during 
service, and no evidence of chronicity or continuity of 
treatment following service.  The RO found that the mild 
situational reaction, in remission, noted during the 
veteran's service was an acute and transitory condition that 
resolved prior to discharge.  In the Board's May 2, 1986 
decision, the Board essentially affirmed the findings of the 
RO in upholding the denial of service connection.

Currently, the Board finds that the Board's 1986 denial of 
service connection for an acquired psychiatric disorder, to 
include PTSD, was supported by the evidence then of record.  
Following a complete review of the evidence of record, the 
September 1984 VA examiner concluded that there were 
insufficient clinical findings to warrant a diagnosis of 
PTSD.  Furthermore: the veteran's service medical records, 
including a discharge examination report, were negative for a 
diagnosis of a chronic psychiatric disability; there was no 
evidence of psychiatric complaints or findings until nearly 
15 years after the veteran's military service; and there was 
no definitive medical opinion that depressive neurosis 
(diagnosed by the VA examiner in 1984) had its onset during 
the veteran's military service.  While the Board notes that 
the 1984 VA examiner did opine that the veteran had general 
problems with anxiety and depression during service, this 
statement falls short of offering a clear medical nexus 
between any currently diagnosed psychiatric disorder and 
service.  Thus, there was a basis in the record for the 
Board's conclusion that a chronic acquired psychiatric 
disorder, to include PTSD, was not incurred in or aggravated 
by the veteran's military service.

Initially, the Board notes that the arguments advanced 
concerning CUE appear to have much to do with the weight 
given to the evidence at the time of the Board's May 2, 1986 
decision.  The veteran and his attorney have argued that the 
evidence of record in 1986 was sufficient to allow the award 
of service connection for anxiety and depressive neurosis.  
The Board weighed that evidence differently and did find that 
service connection was warranted.  As noted above, a 
disagreement with how the facts were weighed or evaluated 
does not constitute CUE.  38 C.F.R. § 20.1403(d)(3).

Likewise, with respect to the veteran's allegations that VA 
failed to obtain all of the veteran's 1984 treatment records, 
the Board notes that allegations that VA failed in its duty 
to assist are, as a matter of law, insufficient to plead CUE.  
Caffrey v. Brown, 6 Vet. App. 377, 383-84 (1994) (an 
incomplete record, factually correct in all other respects, 
is not clearly and mistakably erroneous).  The Board also 
notes that Bell v. Derwinski, 2 Vet. App. 611 (1992) (records 
generated by VA facilities that may have an impact on the 
adjudication of a claim are considered constructively in the 
possession of VA adjudicators during the consideration of a 
claim, regardless of whether those records are physically on 
file) does not apply retroactively to VA decisions (i.e., to 
decisions entered prior to July 21, 1992, the date of the 
Bell decision).  Damrel v. Brown, 6 Vet. App. 242, 246 
(1994); VAOPGCPREC 12-95; but cf. Dinsay v. Brown, 9 Vet. 
App. 79, 88 (1996) (dicta).  See Lynch v. Gober, 11 Vet. 
App. 22, 26 (1997) (Court reconciled Damrel and Dinsay in 
favor of Damrel's nonretroactive approach to Bell), vacated 
and remanded on jurisdictional grounds sub nom. Lynch v. 
West, ___ F.3d ___, 1998 U.S. App. Lexis 33121 (Dec. 29, 
1998), reinstated and incorporated verbatim on remand by 
Lynch v. West, 12 Vet. App. 391, 394 (1999).  In the matter 
at hand, the Board decision in question was entered prior to 
July 21, 1992; therefore, only the evidence that was actually 
in the file at that time may be considered.  

Furthermore, the Board finds that even if the Board had 
considered the 1984 treatment records, the ultimate outcome 
of the claim would not be manifestly different.  
Specifically, the 1984 treatment records (recently submitted 
for inclusion in the claims file) note findings of PTSD.  The 
Board notes, however, that the 1984 VA examiner acknowledged 
that the veteran had recently been diagnosed with PTSD "on 
at least one occasion," but found that the veteran's current 
symptoms were insufficient to warrant a clinical diagnosis of 
PTSD as a result of active service in Vietnam.  Therefore, 
the Board finds that it is unlikely that any additional 
evidence of a recent diagnosis of PTSD would have changed the 
VA examiner's opinion.

With regard to the argument that the Board's decision 
contained CUE because it failed to specifically address the 
issue of service connection for anxiety, the Board notes that 
the 1986 Board decision discussed the medical evidence of 
record pertaining to anxiety.  The Board ultimately denied 
service connection for an acquired psychiatric disorder; by 
definition, this would include the denial of service 
connection for anxiety.

The Board notes that that in addition to the above, however, 
the veteran and his attorney have addressed a number of 
specific arguments that, if true, might constitute CUE.   

For example, as regards the veteran's argument that the Board 
failed to apply the presumptions of soundness and 
aggravation, the Board notes that a failure to apply either 
or both of those provisions, where applicable, could 
constitute CUE, inasmuch as such a failaure could manifestly 
change the outcome of a decision.  In this case, however, the 
Board finds that the 1986 decision was not erroneous in not 
explicitly addressing those presumptions.  In this regard, 
the Board emphasizes that the 1986 Board decision turned on 
the fact that no chronic psychiatric disorder was documented 
in the service medical records.  

At the time of the Board decision under consideration, the 
Second Edition of the American Psychiatric Association's 
Diagnostic and Statistical Manual of Mental Disorders (DSM-
II) was in effect the time of the February 1986 Board 
decision.  (Parenthetically, the Board notes that while the 
DSM-II was published in 1968 and the DSM-III was published in 
1980, at the time of the 1986 Board decision, the extant 
regulations, to include 38 C.F.R. § 4.125 (1985), still 
incorporated by reference the DSM-II for adjudication of 
veteran's claim.)  In 1986, the Board was bound to follow the 
controlling laws and regulations and was bound to consider 
the veteran's claim by reference to the DSM-II.  The 
applicable DSM-II, Section VIII, pages 48-49, refers to 
"Transient situational disturbances."  All adjustment 
problems listed under that heading are referred to as 
"reactions" not "disorders."  It is therein provided that 
this category:

is reserved for more or less transient 
disorders of any severity (including 
those of psychotic proportions) that 
occur in individuals without any apparent 
underlying mental disorders and that 
represent an acute reaction to 
overwhelming environmental stress.  A 
diagnosis in this category should specify 
the cause and manifestations of the 
disturbance so far as possible.  If the 
patient has good adaptive capacity his 
symptoms usually recede as the stress 
diminishes.  If, however, the symptoms 
persist after the stress is removed, the 
diagnosis of another mental disorder is 
indicated.  Id.

The veteran's attorney maintains that the veteran should have 
been service connected for anxiety or depressive neurosis; 
however, this argument is without merit as these disabilities 
were not diagnosed during service.  Anxiety and neurosis have 
always been accepted as acquired psychiatric disorders, 
whereas the DSM-II discussion of transient situational 
disturbances clearly distinguished such symptoms from anxiety 
and neuroses in that the former represented an acute reaction 
to environmental stress.  Mild situational reaction, 
currently in remission, as diagnosed during the veteran's 
military service, is not a chronic psychiatric disability.  
Furthermore, at no time during service was the veteran 
diagnosed with either anxiety or depressive neurosis.

The Board's 1986 decision also notes that the report of an 
October 1969 separation examination revealed no psychiatric 
disorder.  Thus, on the basis of evidence the Board found to 
be probative, the Board ultimately concluded that a 
psychiatric disorder was not shown during the veteran's 
military service.  This determination was reasonably 
supported by the evidence then of record.  Moreover, the 
Board effectively determined that, in the absence of evidence 
of an inservice psychiatric disability, a question of 
psychiatric soundness at service entry was not raised, and 
that the presumption of soundness (based on the existence of 
a pre-existing disability and an increase in the severity of 
that disability during service) was likewise not for 
consideration.  Clearly, these determinations do not 
constitute CUE.  

The veteran's attorney also argued that the Board failed to 
apply other extant regulations.  The arguments, with respect 
to the application of 38 C.F.R. § 3.303(d) (1985) (service 
connection may be granted for any disease diagnosed after 
service, when all the evidence, including that pertinent to 
service, establishes that the disease was incurred in 
service), 38 C.F.R. § 4.125 (1985) (the field of mental 
disorders represents the greatest possible variety of 
etiology, chronicity and disabling effects, and requires 
differential consideration in these respects) and 38 C.F.R. § 
4.128 (1985) (rating boards encountering a change of 
diagnosis will exercise caution in the determination as to 
whether a change in diagnosis represents no more than a 
progression of an earlier diagnosis, an error in a prior 
diagnosis, or possibly a disease entity independent of the 
service-connected psychiatric disorder) are apparently based 
on the assumption that the evidence then of record included 
evidence to relate the diagnoses of anxiety and depressive 
neurosis to findings noted during military service.  If such 
evidence was then of record, then the criteria of section 
3.303(d) would certainly have been met, and service 
connection should have been established.  However, as noted 
above, careful review of the medical evidence record at that 
time, including service medical records and a September 1984 
VA examination report, fails to reveal any medical evidence 
of a definitive nexus between the post-service diagnoses of 
anxiety and depressive neurosis and the veteran's military 
service.  The service medical records note a diagnosis of 
mild situational reaction, currently in remission, which is 
not a chronic psychiatric disability.  The 1984 VA examiner 
merely noted that the veteran had problems with anxiety and 
depression during service, but did not state that a currently 
diagnosed psychiatric disability was incurred in service.  
Thus, the Board is unable to find, as suggested by the 
veteran and his attorney, that the evidence indisputably 
established that the veteran suffered from an acquired 
psychiatric disorder that was related by medical evidence to 
his service.  Accordingly, specific discussion and 
application of 38 C.F.R. §§ 3.303(d), 4.125 and 4.128 would 
not have changed the outcome of the decision.  Hence, the 
Board did not commit CUE in failing to do so.

The Board finds that the Board's decision that upheld the 
denial of service connection for an acquired psychiatric 
disorder, to include PTSD, was based upon proper application 
of the facts then before the Board to the law then in 
existence.  The allegation of failure to follow applicable 
regulations is not supported by close review of the record, 
and, further, it is not shown, that any such alleged failure 
to follow an applicable regulation changed the outcome of the 
decision.

Under these circumstances, the Board must conclude that the 
veteran has simply failed to establish, undebatably, that the 
correct facts, as they were then known, were not before the 
Board in May 2, 1986, or that the RO failed to correctly 
apply the extant statutory or regulatory provisions; and 
that, but for the alleged error, the outcome of the claim 
would have been difference.  In short, clear and unmistakable 
error in the Board's May 2, 1986 decision has not been 
established.  



ORDER

As clear and unmistakable error in the Board's May 2, 1986 
decision that denied service connection for an acquired 
psychiatric disorder, to include PTSD, has not been 
established, the benefit sought on appeal is denied.



		
	JACQUELINE E. MONROE 
	Member, Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597B that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

? In the section entitled "Appeal to the United States 
Court of Appeals for Veterans Claims," you are no 
longer required to file a copy of your Notice of Appeal 
with VA's General Counsel.
? In the section entitled "Representation before VA," 
you no longer need to have filed a "notice of 
disagreement ... that led to the decision the Board has 
just reviewed for CUE ... on or after November 18, 1988" 
as a condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.


 



